DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 04/26/2019, 05/10/2019, 08/01/2019, 01/08/2020, 10/20/2020, 12/30/2020 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,292,730 (hereinafter, 730’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 730’ teaches an instrument guide assembly comprising: a cap comprising a movable clip; and an instrument guide comprising: a plurality of instrument channels extending through the instrument guide; and a first part the instrument guide positionable to abut the cap such that the movable clip is positioned over the first part of the instrument guide and such that the first part of the instrument guide slides between the cap and the movable clip as the instrument guide rotates within the cap (see claims 1, 7 and 16 of 730’).  
Regarding claim 2, 730’ teaches teaches wherein: the cap comprises a seal; the seal is open on the condition that the instrument guide is inserted through the seal; and the seal is closed (see claims 1 and 7 of 730’). 
Regarding claim 3, 730’ teaches further comprising: a cannula configured to receive the instrument guide; wherein the cap comprises a base couplable to the cannula (see claims 1 and 7 of 730’).  
Regarding claim 4, 730’ teaches wherein: the cap comprises a seal; the seal is open on the condition that the instrument guide is inserted through the seal; and the seal is closed on the condition that the instrument guide is not inserted through the seal (see claims 1, 7 and 16 of 730’).   
Regarding claim 5, 730’ teaches wherein: the movable clip is movable to release instrument guide from the cap (see claim 16 of 730’).   
Regarding claim 6, 730’ teaches wherein: the seal comprises a side wall and slits; the sidewall comprises folded sidewall panels that meet to form the slits when the seal is in a closed position; and a height of the folded sidewall panels is greater than a length of the slits (see claims 3 and 10 of 730’).  
Regarding claim 7, 730’ teaches wherein: the cap comprises a lid; the lid comprises the clip; and the cap comprises a locking ring that is sized and shaped to engage the cannula (see claims 2 and 4 of 730’).  
Regarding claim 8, 730’ teaches wherein: the locking ring comprises a release mechanism; and the locking ring rotates against the release mechanism, the locking ring engaging the cannula when the locking ring is rotated (see claims 5 and 7-9 of 730’).  
Regarding claim 9, 730’ teaches an instrument guide assembly comprising: an instrument guide and a cap; the instrument guide comprising a first portion and a plurality of (see claims 1, 5-9 and 16 of 730’).  
Regarding claim 10, 730’ teaches wherein: the locking ring comprises a release mechanism releasably engageable with the cannula to releasably secure the cap to the cannula.  
Regarding claim 11, 730’ teaches wherein: the release mechanism comprises a plurality of latching tabs engageable with the cannula (see claims 7-9 of 730’).  
Regarding claim 12, 730’ teaches wherein: the seal comprises a side wall and slits; the sidewall comprises folded sidewall panels that meet to form the slits when the seal is in a closed position; and a height of the folded sidewall panels is greater than a length of the slits (see claims 3 and 10 of 730’). 
Regarding claim 13, 730’ teaches wherein: the cannula seal assembly comprises ribs formed in the side wall; the ribs are sized and shaped to engage an inside wall of the cannula; and engagement of the ribs with the inside wall of the cannula biases the slits to a closed position when the instrument guide is not inserted through the cannula seal assembly slits (see claim 14 of 730’). 
 	Regarding claim 14, 730’ teaches wherein: the ribs are formed in the side wall at ends of the slits; and the ribs are sized and shaped to bias the slits toward a closed position when the ribs are engaged with the inside wall of the cannula (see claim 15 of 730’).  
Regarding claim 15, 730’ teaches wherein: the cannula seal assembly comprises a first portion that engages the lid (see claim 11 of 730’).  
Regarding claim 16, 730’ teaches wherein: a first part the instrument guide is positionable to abut the cap such that the movable clip is positioned over the first part of the instrument guide and such that the first part of the instrument guide slides between the cap and the movable clip as the instrument guide rotates within the cap (see claims 1, 7 and 16 of 730’).  
Regarding claim 17, 730’ teaches wherein: the cannula seal assembly comprises a diaphragm seal configured to seal against the instrument guide (see claim 12 of 730’).   
Regarding claim 18, 730’ teaches wherein: the cannula seal assembly comprises an outer seal configured to seal against an inner wall of a cannula (see claim 13 of 730’).  
Regarding claim 19, 730’ teaches wherein: the cap comprises a base coupled to the lid; and the locking ring and the cannula seal are between the lid and the base (see claims 1 and 7 of 730’).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osypka (Pub. No. 2005/0090779) in view of Hicks (Patent No. 5,830,196).
Regarding claim 1, Osypka teaches an instrument guide assembly (10, Fig. 1) comprising: a cap (22/24, Fig. 2) comprising a movable clip (24/74, Fig. 2 see [0086] and see explanation below); and an instrument guide (26/28, Figs. 1-2) comprising: an instrument channel (lumen of 26 and 28 where 86 is inserted, see Fig. 5) extending through the instrument guide (26/28, see Fig. 5); and a first part (76, Fig. 4) the instrument guide (26/28) positionable to abut the cap (22, it is the examiner’s position that the distal end surface of 76 is positionable to abut the proximal end surface of 22, see Fig. 4) such that the movable clip (24/74) is positioned over the first part (76) of the instrument guide (26/28) and such that the first part (76) of the instrument guide (26/28) slides between the cap (22) and the movable clip (24/74) as the instrument guide (26) rotates within the cap (22, see [0088] where 26 and 28 rotates within 24; hence, it rotates within 22) but does not teach a plurality of instrument channels.
Thefreedictionary.com defines “clip” as “any of various devices for gripping or holding things together” and it is the Examiner’s position that element 74 of 24 is a device that holds elements 24 and 26 together; hence, 74 is a clip.
Osypka does not teach a plurality of instrument channels; however, Hicks teaches an (10, Fig. 1) comprising a plurality of instrument channels (16/18, Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Osypka by forming the dilator to have two lumens as taught by Hicks for providing a device that has minimal insertion trauma and minimal potential for clotting and kinking (see Col. 2, lines 8-12) that can be inserted into a patient’s veins for the delivery and withdrawing of fluids from the patient (Col. 1, lines 6-9 and Col. 2, lines 13-15).  Further, Osypka teaches that various changes and modifications may be made to the device (see [0119]).   
Regarding claim 2, Osypka in view of Hicks teaches wherein: the cap (22/24) comprises a seal (58, Fig. 4); the seal (54) is open on the condition that the instrument guide (26/28) is inserted through the seal (58, see Fig. 4); and the seal (58) is closed on the condition that the instrument guide (26/28) is not inserted through the sea0 (58, see Fig. 2 illustrating the slits 60 of 58 being closed with 26/28 is not inserted through 60).  
Regarding claim 3, Osypka in view of Hicks teaches further comprising: a cannula (18, Fig. 2) configured to receive the instrument guide (28); wherein the cap (22) comprises a base (most distal part of 22 on 46, see Fig. 4) couplable to the cannula.  
Regarding claim 4, Osypka in view of Hicks teaches wherein: the cap (22/24) comprises a seal (58, Fig. 4); the seal (54) is open on the condition that the instrument guide (26/28) is inserted through the seal (58, see Fig. 4); and the seal (58) is closed on the condition that the instrument guide (26/28) is not inserted through the sea0 (58, see Fig. 2 illustrating the slits 60 of 58 being closed with 26/28 is not inserted through 60).  
Regarding claim 5, Osypka in view of Hicks teaches wherein: wherein: the movable clip (24/74) is movable to release instrument guide (26/28) from the cap (22, see [0092]) .  
6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osypka (Pub. No. 2005/0090779) in view of Hicks (Patent No. 5,830,196) in view of Boehmer et al (Patent No. 5,269,763).
Regarding claim 6, Osypka in view of Hicks does not teach wherein: the seal comprises a side wall and slits; the sidewall comprises folded sidewall panels that meet to form the slits when the seal is in a closed position; and a height of the folded sidewall panels is greater than a length of the slits.  However, Boehmer et al. teaches a seal (32, Fig. 1) comprising a side wall (38, Fig. 2 ) and slits (42, Fig. 2); the sidewall comprises folded sidewall panels (40, Fig. 2) that meet to form the slits (42, see Fig. 3) when the seal (32) is in a closed position (see Fig. 2); and a height of the folded sidewall panels (see Fig. 2 below) is greater than a length of the slits (se Fig. 2 below).  
Examiner’s Annotated Fig. 2
[AltContent: arrow][AltContent: textbox (a length of slit)][AltContent: arrow][AltContent: textbox (a height of folded sidewall panel)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    341
    274
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Osypka in view of Hicks by substituting the seal for the (Col. 1, lines 54-60); hence, the substitution is a simple substitution that would yield the same predictable results.  Further, Osypka in view of Hicks teaches that various changes and modifications may be made to the device (see Osypka, [0119]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783